internal_revenue_service department of the treasury index nos 7702a number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp 2-plr-110785-98 date date legend target mutual holding stock holding stock holding state a state b year this letter is in reply to a letter dated date and supplemental correspondence regarding the federal_income_tax consequences of a proposed transaction specifically a ruling is requested that the conversion of a mutual_insurance_company to a stock insurance_company will qualify under sec_368 of the internal_revenue_code the code additional information was received in letters dated date date date date and date the information submitted indicates that target is a mutual_insurance_company organized under state a law for federal tax purposes target is a life_insurance_company taxable under plr-110785-98 of the code and is an accrual basis calendar-year taxpayer target is the parent of an affiliated_group_of_corporations filing life-nonlife consolidated_returns pursuant to an election under sec_1504 of the code target has outstanding policies that are held as part of or in connection with tax-qualified retirement plans described in sec_403 of the code sec_403 plan contract and sec_408 of the code as a mutual company target has no capital stock it is indicated that the policyholders of target own the membership interest in target these policyholders of target target members have membership interests in target conferred by state a law and target's corporate charter and by-laws the membership interests include voting rights the right to receive from target distributions of surplus that have not been apportioned or declared for policyholder dividends and such other rights as are provided in target's articles of incorporation by-laws and under state a law membership interests do not include any other right conferred by the terms of any insurance_policy or contract issued by target the rights continue only as long as the target member's related policy remains in force mutual holding is a state a corporation formed by a nominee of target and is to be included in target’s year consolidated_return mutual holding is not authorized to engage in the business of insurance and is not authorized to issue capital stock membership in mutual holding is limited to persons who prior to the conversion are target members and those persons issued certain policies by target after the effective date of the described transactions collectively mutual holding members under state a law mutual holding members have rights comparable to the interests they had as target members however mutual holding members do not have the right to any distributions from mutual holding other than liquidating distributions the corporate charter of mutual holding provides that mutual holding shall not pay dividends or make other distributions or payments of income or profits except as authorized by the insurance commissioner of state a stock holding is a state b corporation formed by a nominee of target and mutual holding will initially own all of the outstanding_stock of stock holding stock holding is a state b corporation authorized to issue two classes of common_stock class a and class b apart from voting rights the two classes of stock will be identical the class a shares have one vote per share and the class b shares have two votes per share stock holding will initially own all of the outstanding_stock holding shares which consists solely of class b shares the class a shares of stock holding may be offered to the public in the future both stock holding and stock holding are to be included in target’s year consolidated_return the insurance commissioner of state a will retain regulatory jurisdiction over mutual holding in order to assure that policyholder interests are protected for what are represented as valid business reasons target has decided to convert from a mutual_life_insurance_company to a stock_life_insurance_company controlled indirectly by a mutual holding_company accordingly target proposes the following plr-110785-98 i holding a nominee of target organized mutual holding stock holding and stock ii on the effective date target will convert under state a law into a stock insurance_company the conversion the rights of target members will be extinguished and the members will automatically become mutual holding members and receive the mutual holding rights described above target members will receive no consideration in the conversion other than rights in mutual holding existing target insurance policies and annuity policies will not change except for minor conforming changes such as changing target’s name as issuer of the policy target will change its name with the consent of the state a authorities the conversion will not in any way increase or decrease premiums policy benefits policy values policy guarantees or other obligations to target policyholders iii on the effective date target will initially issue all of its shares to mutual holding mutual holding will then transfer its target shares to stock holding who will transfer its target shares to stock holding you have requested a ruling that the conversion of target from a mutual company to a stock company be treated as the transfer of the membership interest in target by the target members for all of the outstanding_stock in target additionally you request that the creation of the mutual holding_company structure should be treated as i the transfer of the target stock by the target members to mutual holding in exchange for membership interest in mutual holding ii the transfer of the target stock by mutual holding to stock holding in exchange for all of the outstanding_stock of stock holding and iii the transfer of the target stock by stock holding to stock holding in exchange for all of the outstanding_stock of stock holding pursuant to sec_3 of revproc_98_3 i r b the service will not rule on the application of sec_351 of the code to an exchange of stock in the formation of a holding_company however the service has the discretion to rule on significant subissues that must be resolved to determine whether the transaction qualifies under sec_351 of the code the service will only rule on such subissues if they are significant and not clearly addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin target has represented that to the best of its knowledge and belief the deemed transfer of target's stock by target members to mutual holding in exchange for a mutual holding membership interest constitutes a transfer of property in exchange for stock described in sec_351 of the code with regard to the transaction the taxpayer has made the following representations a the fair_market_value of the target stock treated as constructively received by the target members will approximately equal the fair_market_value of the target membership interests surrendered in the exchange plr-110785-98 b the recapitalization is not part of a plan to increase periodically the proportionate interest of any owner in the assets or earnings_and_profits of target c following the conversion target will continue as a stock company the same business that it had conducted prior to the conversion d each party to the conversion will pay its his or her own expenses if any in connection with the conversion e the conversion will occur under a plan agreed upon before the transaction is implemented f following its conversion into a stock company target will be treated under state a law as the same corporation that previously existed as a mutual company g target will not treat the issuance of any target stock in the recapitialization as the payment of a deductible policyholder_dividend within the meaning of sec_808 of the code h immediately after the transaction mutual holding and its direct and indirect subsidiaries will continue to own substantially_all of the assets that were held by target and its direct and indirect subsidiaries prior to the transaction i for the five taxable years of target preceding the taxable_year target i was in existence and was a member of the affiliated_group of which target was the common parent ii was engaged in the active_conduct of the insurance_business iii did not experience a change in tax character within the meaning of sec_1_1502-47 of the regulations and iv did not undergo a disproportionate asset acquisition within the meaning of sec_1_1502-47 of the regulations j target is not under the jurisdiction of a court in a title or similar proceeding within the meaning of sec_368 of the code based solely on the information submitted and the representations made we hold that the proposed transaction described above will be treated as i the target members exchange their membership interests in target for stock in target ii those target members subsequently contribute the target stock to mutual holding in exchange for a membership interest in mutual holding iii mutual holding contributes the target stock to stock holding in exchange for stock in stock holding and iv stock holding contributes the target stock to stock holding in exchange for stock in stock holding the conversion of target from a mutual_insurance_company to a stock insurance_company and the constructive exchange of target membership interests for target stock will plr-110785-98 constitute a recapitalization and therefore qualify as a reorganization within the meaning of sec_368 of the code target will be a_party_to_a_reorganization within the meaning of sec_368 of the code no gain_or_loss will be recognized by the target members on their constructive exchange of target membership interests for target stock see sec_354 of the code the basis of a target membership interest is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the target stock constructively received in exchange for a target membership interest will equal the basis of the target membership interest surrendered therefor see sec_358 of the code the holding_period of the target stock constructively received in exchange for a target membership interest will include the period the owner held such target membership interest see sec_1223 of the code no gain_or_loss will be recognized by target on its constructive issuance of target stock in exchange for target membership interests see sec_1032 of the code the proprietary rights received by mutual holding members in exchange for their ownership in target will be treated as stock within the meaning of sec_351 of the code rev_rul c b the affiliated_group of which target was the common parent immediately before the proposed transaction will remain in existence with mutual holding as the new common parent any prior election to file a life-nonlife consolidated federal_income_tax return under sec_1504 of the code will remain in effect see sec_1_1502-47 and sec_1_1502-75 and revrul_82_152 1982_2_cb_205 sec_1_1502-47 ii - iv will apply by treating mutual holding as if it were the previous common parent of the target affiliated_group mutual holding will be treated as having been a member of the group for purposes of determining the five year base_period described in sec_1504 of the code and sec_1_1502-47 accordingly all members of the target affiliated_group on the effective date will determine their status as eligible corporations under sec_1_1502-47 see sec_1 d vi for purposes of sec_1_1502-31 and sec_1_1502-33 the proposed transaction will qualify as a group structure change under sec_1_1502-75 and or mutual holding's basis in the target's stock immediately after the group structure change will be target's net asset basis as determined under sec_1_1502-31 subject_to the adjustments described in sec_1_1502-31 see sec_1_1502-31 the earnings_and_profits of mutual holding stock holding and stock holding will each be adjusted immediately after mutual holding becomes the new common parent to reflect the earnings_and_profits of target immediately before target ceases to be the common parent see sec_1_1502-33 plr-110785-98 the conversion by target will have no effect on the date each life_insurance or annuity_contract of target was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_264 sec_7702 and sec_7702a of the code moreover the conversion will not require retesting or the starting of new test periods for the contracts sec_264 sec_7702 b - e and 7702a c a the conversion by target will have no effect on each life_insurance or annuity_contract of target for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_401 sec_402 sec_403 sec_408 and sec_408a of the code the proposed reorganization transaction pursuant to the plan will not cause an actual or deemed_distribution under sec_403 or otherwise disqualify a sec_403 plan contract the proposed transaction will not constitute with respect to policies issued by the taxpayer prior to the effective date of the reorganization and that are tax qualified under sec_401 sec_403 or sec_408 a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes although as discussed below no specific ruling is being issued with regard to sec_408 although the plan will not otherwise cause an ira to lose its status under sec_408 we decline to rule under sec_408 since it is within the department of labor's jurisdiction see sec_102 of the reorganization plan number of fed reg date which generally provides that the authority to issue rulings under sec_4975 the code section relating to prohibited_transactions is transferred from the secretary_of_the_treasury to the secretary of labor the proposed transaction will not result in any transaction that constitutes a distribution and thus will not result in a gross_income to the employee or other beneficiary of a contract as a distribution from a qualified retirement under sec_72 sec_402 sec_403 sec_408 or sec_408a except as provided above with regard to sec_408 of the code b a or additional income_tax on early distributions from a qualified_retirement_plan under sec_72 c a or excise_tax under sec_4973 or sec_4979 for excess_contributions to certain a qualified_retirement_plan or d a designated_distribution within the meaning of sec_3405 that is subject_to federal_income_tax withholding under sec_3405 or c the rulings contained in this letter are predicated upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process we express no opinion about the tax treatment of the transaction under other provisions of the code or income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered plr-110785-98 by the above rulings in particular we express no opinion other than those above about whether the contributions as described above of target stock to mutual holding stock holding and stock holding will each qualify under sec_351 of the code our ruling that the conversion constitutes a reorganization within the meaning of sec_368 of the code is conditioned on target being considered the same entity before and after the conversion under state a law this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of target and mutual holding for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by cid cid cid cid gyku cid - cid dollar_figuretkemcvgu uukuvcpv cid vq cid vjg cid dollar_figuretcpej cid jkgh cid cid dollar_figuretcpej cid cid
